The judgment of the court was pronounced by
Eostis, C. J.
This action is brought to annul two leases of lots belonging to the plaintiffs, on the ground that certain buildings, which the lessee was bound to put up on the premises within a certain time, haVe not been erected, and for the sum of 551000. There is a prayer for general relief. The judge of the Commercial Court annulled the leases, and allowed the plaintiffs $180, we pre sume, for rent. The defendant has appealed.
*180The lessee was bound to erect certain buildings on the lots, previous to the jgj 0f Jalraal-y 1843. In the event of his not complying with the condition j „ n ° assumed by hhn to build, the amount of notes for the first three years rent was to be forfeited; but if the lessee kept the lots, and did not build on them according to contract, it could hardly be expected that he should have them free of rent.
The buildings were not erected, and the lease was properly cancelled by the judge of the Commercial Court, and there is no error in the allowance of rent.
There can be no reversal of the judgment of the Commercial Conrt on the ground of want of jurisdiction. It ought to have been pleaded in the court below. Laws of 1839, p. 42, s. 4. 11 La. 389.

Judgment affirmed.